


110 HRES 1371 IH: Congratulating the Saratoga Race Course as

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1371
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Saratoga Race Course as
		  it celebrates its 140th season.
	
	
		Whereas, July 23, 2008, marks the start of the Saratoga
			 Race Course’s 140th season;
		Whereas horseracing enjoys a history rich in tradition
			 throughout the world;
		Whereas the Saratoga Race Course welcomes the best
			 thoroughbreds from across the world;
		Whereas the Saratoga Race Course has the highest total
			 attendance of any New York thoroughbred racetrack, despite having the shortest
			 season;
		Whereas the Saratoga Race Course is the oldest organized
			 sporting venue in the United States;
		Whereas many of the Nation’s top thoroughbreds have raced
			 at the Saratoga Race Course, including Man o’ War, Cigar, Secretariat, and
			 Affirmed;
		Whereas the Saratoga Race Course welcomes an average of
			 nearly 30,000 visitors per day throughout its race season;
		Whereas 2008 marks the 139th running of the Travers
			 Stakes, the oldest major thoroughbred race for 3-year-old horses in the United
			 States;
		Whereas the Saratoga Race Course has a total economic
			 impact of approximately $200,000,000 throughout Saratoga County and the
			 surrounding communities;
		Whereas the Saratoga Race Course contributes more than
			 2,500 jobs to Saratoga Springs and the surrounding area;
		Whereas Saratoga Springs during racing season is a top
			 destination for tourists from around the world;
		Whereas the Saratoga Race Course has added modern
			 technology while still maintaining its Victorian charm and original traditions;
			 and
		Whereas the Saratoga Race Course is the oldest
			 continuously-operating thoroughbred race track in the United States: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Saratoga Race Course as
			 it celebrates its 140th season;
			(2)encourages all
			 people in the United States to spend an electrifying day at the races; and
			(3)recognizes the
			 Saratoga Race Course’s important place in horseracing history.
			
